DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 07/25/2022, with respect to the 35 U.S.C. 102 and 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 102 and 103 rejections of claims 1-6 and 9-11 have been withdrawn. 

Allowable Subject Matter
Claims 1-6 and 9-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 12, the prior art of record fails to disclose, teach, or fairly suggest a method for assembling a lid comprising placing a cam mechanism on a base, placing a web on the base, wherein the web includes gasket pushers, a plurality of arms and tensile connector elements, wherein each tensile connector element interconnects adjacent gasket pushers and each arm is connected with a respective gasket pusher; operatively connecting a button to the gasket pushers through the plurality of arms; placing a top lid on the base and connecting the base with the top lid, wherein the top lid includes a button opening receiving the button; and attaching a gasket to the base.  The prior art of record that comes closest to teaching these limitations is Lu ‘532 (US 2013/0240532), Poon et al (US 2014/0284333), and Lu ‘748 (US 2010/0282748).  Lu ‘532, Poon and Lu ‘748 all teach a method for assembling a lid comprising placing a cam mechanism on a base, placing a web on a base, placing a top lid on the base and connecting the base with the top lid, wherein the top lid includes a button opening receiving the button, and attaching a gasket to the base.  However, Lu ‘532, Poon and Lu ‘748 all fail to teach the method wherein each tensile connector element interconnects adjacent gasket pushers and each arm is connected with a respective gasket pusher; operatively connecting a button to the gasket pushers through the plurality of arms.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Regarding claims 2-6 and 9-11, claims 2-6 and 9-11 are allowed because claims 2-6 and 9-11 contain the allowable subject matter of claim 1.
Regarding claims 13-15, claims 13-15 are allowed because claims 13-15 contain the allowable subject matter of claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731